STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE         J.     LABARRE, JR.,         ET                                  NO.      2021   CW   1296
AL


VERSUS


OCCIDENTAL             CHEMCIAL        COMPANY,                                   FEBRUARY       1,   2022
ET     AL




In     Re:           Zurich      American         Insurance        Company,      Steadfast       Insurance
                     Company, and American Guarantee &                           Liability       Insurance
                     Company applying for supervisory                           writs,    23rd    Judicial
                     District         Court,      Parish    of    Assumption,       No.    33796.



BEFORE:              GUIDRY,      HOI,DRIDGE,       AND     HESTER,       JJ.


         WRIT        DENIED.      The       criteria     set      forth    in   Herlitz    Construction
Co.,        Inc.      v.    Hotel     Investors       of    New    Iberia,       Inc.,    396    Sc. 2d   878
 La.        1981) (       per   curiam)      are   not     met.



                                                         JMG
                                                         GH

                                                         CHH




COURT        OF APPL,            FI     T   CIRCUIT




       DEPUT          C     R    OF   COURT
               FOR        THE   COURT